DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 35 USC 112(b) rejections have been overcome via the amendments and are withdrawn.  The claims are no longer being interpreted under 35 USC 112(f), as all relevant language has been amended and replaced with language that does not invoke 112(f).
Applicant argues that Ramos "does not describe property diffusion or a model of property diffusion, such as a thermal diffusion model, as claimed."  Applicant argues that Ramos is silent regaridng diffusion or a diffusion model.  Applicant argues that the meaning of the claim term "diffusion" has not been given consideration.  Diffusion would be understood by one of ordinary skill in the art to be "the net movement of anything (for example, atoms, ions, molecules, energy) generally from a region of higher concentration to a region of lower concentration" (definition from Wikipedia).  Cited ¶61 describes "one or more three- dimensional models representing one or more objects to be fabricated, [and] temperature parameters".  It further specifies that the temperature parameters can be "how to cool an object being fabricated".  Cooling is a form of diffusion (of heat, falling within the scope of thermal diffusion).  As the reference explicitly teaches modeling this, and this specific feature (the parameters, including the the temperature parameters) was held to be obvious to use in the modeling of Ramos, applicant's arguments are respectfully not persuasive.
Applicant argues that the claim terminology "shell" has not been properly considered.  Examiner maintains that the feature cited in ¶40 ("¶40 a volumetric discrepancy between a model of an object and the fabricated object") is equivalent to a shell.  The reference even teaches reconciling the coordinate systems for these two in cited ¶65.  Cited ¶95 is maintained to teach the variable thickness considerations.  Cited ¶29 illustrates that the volumetric discrepency is for an object that will be created with additive fabrication devices.  In view of these features, this argument is respectfully not persuasive.
Applicant argues that determining the object shell from the diffusion model is not disclosed by the references.  Examiner holds that in the combination of embodiments relied upon in the 35 USC 103 rejection, this would be obvious.  Equivalently, this is anticipated in the 35 USC 102 rejection provided for claim 7 (and its dependents).  Ramos already uses its models to determine the volumetric discrepency (i.e. shell), these models are taught by Ramos as also including temperature parameters, such as cooling modeling.  In view of this, the volumetric discrepency would then be based at least in part on the cooling modeling.  In view of this, applicant's argument is respectfully not persuasive.  The previous grounds of rejection are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-10, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramos (WO2016022336A2, cited by applicant on the IDS dated 10/26/2018 as foreign patent document #1).
Regarding Claim 7:
Ramos teaches:
Processing circuitry comprising: (¶124 executable on one or more processors)
a packing shell generation module to determine an object shell around an object to be generated in additive manufacturing based on a predicted property diffusion of the object to be generated, (¶29 additive fabrication devices typically fabricate an object on a build platform, such that a first layer of the object is formed on the build platform and subsequent layers are formed on previously formed layers. If the build platform is not oriented correctly, formed layers of the object may not have a consistent thickness, and/or may not properly adhere to the build platform and/or previously formed layers, leading to a formed object that does not accurately represent the intended object; ¶40  a volumetric discrepancy between a model of an object and the fabricated object may be determined by sensing the object during and/or after its fabrication.; ¶65 Observations made by the machine vision system may indicate where, in some coordinate system, the observed material was located, but this coordinate system is not necessarily the same as the one that the printhead uses to move around and to deposit material. Accordingly, to understand whether the printhead is producing material as intended, relationships between the coordinate systems of the printhead, machine vision system and build platform may be determined)
wherein the predicted property diffusion is determined from a property parameter model indicative of predicted parameters of the object during object generation. (¶109-110 a model of an object is obtained. The model may be any suitable computational representation of the object to be fabricated. In act 1304, a surface of an auxiliary object is sensed ... the model of the object is transformed based at least in part on a result of the sensing performed in act 1304)

Regarding Claim 8:
Ramos teaches:
determine an object shell having at least a threshold thickness. (¶95 one or more layers may be formed that would not have been produced but for observation of the discrepancies. For example, if a discrepancy is larger than the thickness of a layer of material, it may be beneficial to form one or more layers to address the discrepancy, e.g., if the depth of region 1012 below level 1030 is roughly equal to or greater than the thickness of a layer, one or more layers may be formed in region 1012 to increase its depth toward level 1030 before additional layers of the object are formed)

Regarding Claim 9:
Ramos teaches:
a property analysis module to analyse object model data representing an object to be generated by an additive manufacturing apparatus and to generate the property parameter model. (¶109 a model of an object is obtained. The model may be any suitable computational representation of the object to be fabricated.; ¶110 the model of the object is transformed based at least in part on a result of the sensing performed; ¶10 obtaining a three-dimensional model representing the second object; ¶135 used with additive fabrication techniques including, but not limited to, stereolithography, selective or fused deposition modeling, ...)

Regarding Claim 10:
Ramos teaches:
determine the object shell based on a predetermined thermal diffusion function associated with a build material for use in generating the object. (¶61 Computer 210 may obtain data relating to an additive fabrication including, but not limited to, one or more three- dimensional models representing one or more objects to be fabricated, temperature parameters (e.g., a temperature of a printhead, a build platform, how to cool an object being fabricated, etc.), motor operation parameters (e.g., steps/mm for a stepper motor, motion speed(s)/acceleration(s), etc.), or combinations thereof)

Regarding Claim 12:
Ramos teaches:
a packing module to determine a close packed relative placement of a plurality of objects having object shells such that the object shells do not overlap. (¶40 In some use cases, a volumetric discrepancy between a model of an object and the fabricated object may be determined by sensing the object during and/or after its fabrication. In some use cases, fabrication of an object may be terminated by sensing a surface of the object during its fabrication and terminating fabrication if a tolerance of the surface does not meet an objective criteria; ¶41 one or more surfaces of an auxiliary object may be sensed and an object may be fabricated in contact with the one or more surfaces. As described above, techniques described herein may allow for fabrication of an object in contact with (e.g., on top of) an auxiliary object (an object other than the fabrication object, which may or may not have been additively fabricated); ¶42 the additive fabrication device may be instructed how to fabricate a chosen object in contact with the surface, such as by filling in small imperfections in the surface during formation of initial layers of an object.)

Regarding Claim 13:
Ramos teaches:
a control module to determine control instructions to generate the plurality of objects having the close packed relative placement. (¶40 In some use cases, a volumetric discrepancy between a model of an object and the fabricated object may be determined by sensing the object during and/or after its fabrication. In some use cases, fabrication of an object may be terminated by sensing a surface of the object during its fabrication and terminating fabrication if a tolerance of the surface does not meet an objective criteria; ¶41 one or more surfaces of an auxiliary object may be sensed and an object may be fabricated in contact with the one or more surfaces. As described above, techniques described herein may allow for fabrication of an object in contact with (e.g., on top of) an auxiliary object (an object other than the fabrication object, which may or may not have been additively fabricated); ¶42 the additive fabrication device may be instructed how to fabricate a chosen object in contact with the surface, such as by filling in small imperfections in the surface during formation of initial layers of an object.)

Regarding Claim 14:
Ramos teaches:
an object generation module to control an object generation apparatus to generate the plurality of objects according to the control instructions. (¶40 In some use cases, a volumetric discrepancy between a model of an object and the fabricated object may be determined by sensing the object during and/or after its fabrication. In some use cases, fabrication of an object may be terminated by sensing a surface of the object during its fabrication and terminating fabrication if a tolerance of the surface does not meet an objective criteria; ¶41 one or more surfaces of an auxiliary object may be sensed and an object may be fabricated in contact with the one or more surfaces. As described above, techniques described herein may allow for fabrication of an object in contact with (e.g., on top of) an auxiliary object (an object other than the fabrication object, which may or may not have been additively fabricated); ¶42 the additive fabrication device may be instructed how to fabricate a chosen object in contact with the surface, such as by filling in small imperfections in the surface during formation of initial layers of an object.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos (WO2016022336A2, cited by applicant on the IDS dated 10/26/2018 as foreign patent document #1) in view of a second embodiment of Ramos.
Regarding Claim 1:
Ramos teaches:
receiving, at a processor, object model data representing at least a portion of an object to be generated by an additive manufacturing apparatus by fusing build material; (¶109 a model of an object is obtained. The model may be any suitable computational representation of the object to be fabricated.; ¶110 the model of the object is transformed based at least in part on a result of the sensing performed; ¶10 obtaining a three-dimensional model representing the second object; ¶135 used with additive fabrication techniques including, but not limited to, stereolithography, selective or fused deposition modeling, ...)
determining, using a processor and from the object model data, a property diffusion model for the object in object generation; and (¶61 Computer 210 may obtain data relating to an additive fabrication including, but not limited to, one or more three- dimensional models representing one or more objects to be fabricated, temperature parameters (e.g., a temperature of a printhead, a build platform, how to cool an object being fabricated, etc.), motor operation parameters (e.g., steps/mm for a stepper motor, motion speed(s)/acceleration(s), etc.), or combinations thereof; ¶65 to understand whether the printhead is producing material as intended, relationships between the coordinate systems of the printhead, machine vision system and build platform may be determined)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the parameters of Ramos (such as the thermal parameters of ¶61) with the object modeling of Ramos, in order to enable a model of a chosen object to be automatically transformed with higher accuracy by including additional thermal modeling parameters (¶41) which would enable the system to account for minor variations in temperature, which can cause imperfections in a fabricated object (¶31).
determining, using a processor and based on the property diffusion model, a manufacturing boundary object shell around the object and encompassing an external volume, (¶29 additive fabrication devices typically fabricate an object on a build platform, such that a first layer of the object is formed on the build platform and subsequent layers are formed on previously formed layers. If the build platform is not oriented correctly, formed layers of the object may not have a consistent thickness, and/or may not properly adhere to the build platform and/or previously formed layers, leading to a formed object that does not accurately represent the intended object; ¶40  a volumetric discrepancy between a model of an object and the fabricated object may be determined by sensing the object during and/or after its fabrication.; ¶65 Observations made by the machine vision system may indicate where, in some coordinate system, the observed material was located, but this coordinate system is not necessarily the same as the one that the printhead uses to move around and to deposit material. Accordingly, to understand whether the printhead is producing material as intended, relationships between the coordinate systems of the printhead, machine vision system and build platform may be determined)
the manufacturing boundary object shell having a variable thickness determined so as to include build material for which, in generation of the object, a property modelled in the property diffusion model has a value which is predicted to conform to a predetermined parameter. (¶65 Observations made by the machine vision system may indicate where, in some coordinate system, the observed material was located, but this coordinate system is not necessarily the same as the one that the printhead uses to move around and to deposit material. Accordingly, to understand whether the printhead is producing material as intended, relationships between the coordinate systems of the printhead, machine vision system and build platform may be determined;  ¶95 one or more layers may be formed that would not have been produced but for observation of the discrepancies. For example, if a discrepancy is larger than the thickness of a layer of material, it may be beneficial to form one or more layers to address the discrepancy, e.g., if the depth of region 1012 below level 1030 is roughly equal to or greater than the thickness of a layer, one or more layers may be formed in region 1012 to increase its depth toward level 1030 before additional layers of the object are formed)

Regarding Claim 2:
Ramos teaches:
determining the manufacturing boundary object shell to have at least a threshold thickness (¶95 one or more layers may be formed that would not have been produced but for observation of the discrepancies. For example, if a discrepancy is larger than the thickness of a layer of material, it may be beneficial to form one or more layers to address the discrepancy, e.g., if the depth of region 1012 below level 1030 is roughly equal to or greater than the thickness of a layer, one or more layers may be formed in region 1012 to increase its depth toward level 1030 before additional layers of the object are formed)

Regarding Claim 3:
Ramos teaches:
using the manufacturing boundary object shell in determining, using a processor, a relative placement of a plurality of objects to be manufactured in a common object generation operation. (¶35 Prior to fabrication by the additive fabrication device, one or more surfaces of an auxiliary object (i.e., an object other than an object being fabricated, which may or may not have been produced via additive fabrication) may be sensed. This may, for example, allow an object to be fabricated by the additive fabrication device in contact with the auxiliary object)

Regarding Claim 4:
Ramos teaches:
a manufacturing boundary object shell is determined for each of a plurality of objects and (¶35-39 Prior to fabrication by the additive fabrication device, one or more surfaces of an auxiliary object (i.e., an object other than an object being fabricated, which may or may not have been produced via additive fabrication) may be sensed.;  ¶106 How to form one or more layers of material may be determined based on a representation of the object being fabricated (in this case a cuboid) and a depth map of the auxiliary object. In some embodiments, an object being fabricated is fabricated directly onto the auxiliary object without modification. In some embodiments, an object being fabricated may be modified based on the sensed three- dimensional structure of an auxiliary object)
the relative placement of the objects is determined so as to maximise object density without overlap between the manufacturing boundary object shells. ( ¶106 How to form one or more layers of material may be determined based on a representation of the object being fabricated (in this case a cuboid) and a depth map of the auxiliary object. In some embodiments, an object being fabricated is fabricated directly onto the auxiliary object without modification. In some embodiments, an object being fabricated may be modified based on the sensed three- dimensional structure of an auxiliary object; ¶35 This may, for example, allow an object to be fabricated by the additive fabrication device in contact with the auxiliary object.)

Regarding Claim 5:
Ramos teaches:
determining instructions for manufacturing the objects so as to have, in manufacture, the relative placement; and ( ¶106 How to form one or more layers of material may be determined based on a representation of the object being fabricated (in this case a cuboid) and a depth map of the auxiliary object. In some embodiments, an object being fabricated is fabricated directly onto the auxiliary object without modification. In some embodiments, an object being fabricated may be modified based on the sensed three- dimensional structure of an auxiliary object; ¶35 This may, for example, allow an object to be fabricated by the additive fabrication device in contact with the auxiliary object.)
manufacturing objects according to the instructions. (Abstract, a method is provided for fabricating a second object in contact with a first object using an additive fabrication device)

Regarding Claim 15:
Ramos teaches:
an object generation module to control an object generation apparatus to generate the plurality of objects according to the control instructions. (¶40 In some use cases, a volumetric discrepancy between a model of an object and the fabricated object may be determined by sensing the object during and/or after its fabrication. In some use cases, fabrication of an object may be terminated by sensing a surface of the object during its fabrication and terminating fabrication if a tolerance of the surface does not meet an objective criteria; ¶41 one or more surfaces of an auxiliary object may be sensed and an object may be fabricated in contact with the one or more surfaces. As described above, techniques described herein may allow for fabrication of an object in contact with (e.g., on top of) an auxiliary object (an object other than the fabrication object, which may or may not have been additively fabricated); ¶42 the additive fabrication device may be instructed how to fabricate a chosen object in contact with the surface, such as by filling in small imperfections in the surface during formation of initial layers of an object.)
A machine readable medium comprising instructions which, when executed by a processor, cause the processor to: (¶118 Computer 1410 typically includes a variety of computer readable media; ¶125 various inventive concepts may be embodied as at least one non-transitory computer readable storage medium)
analyse object model data representing a first object to be generated by an additive manufacturing apparatus; (¶109 a model of an object is obtained. The model may be any suitable computational representation of the object to be fabricated.; ¶110 the model of the object is transformed based at least in part on a result of the sensing performed; ¶10 obtaining a three-dimensional model representing the second object; ¶135 used with additive fabrication techniques including, but not limited to, stereolithography, selective or fused deposition modeling, ...)
generate a thermal diffusion model associated with the first object during object generation; and (¶61 Computer 210 may obtain data relating to an additive fabrication including, but not limited to, one or more three- dimensional models representing one or more objects to be fabricated, temperature parameters (e.g., a temperature of a printhead, a build platform, how to cool an object being fabricated, etc.), motor operation parameters (e.g., steps/mm for a stepper motor, motion speed(s)/acceleration(s), etc.), or combinations thereof; ¶65 to understand whether the printhead is producing material as intended, relationships between the coordinate systems of the printhead, machine vision system and build platform may be determined; ¶110  the model of the object is transformed based at least in part on a result of the sensing performed in act 1304)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the parameters of Ramos (such as the thermal parameters of ¶61) with the object modeling of Ramos, in order to enable a model of a chosen object to be automatically transformed with higher accuracy by including additional thermal modeling parameters (¶41) which would enable the system to account for minor variations in temperature, which can cause imperfections in a fabricated object (¶31).
using the thermal diffusion model, generate a shell at least partially indicative of an intended minimum spacing of the first object from a second object in object generation. (¶40 a volumetric discrepancy between a model of an object and the fabricated object may be determined by sensing the object during and/or after its fabrication.; ¶41 a model of a chosen object may be automatically transformed so that it interfaces with a sensed surface of an auxiliary object; ¶61 Computer 210 may obtain data relating to an additive fabrication including, but not limited to, one or more three- dimensional models representing one or more objects to be fabricated, temperature parameters (e.g., a temperature of a printhead, a build platform, how to cool an object being fabricated, etc.); ¶106 How to form one or more layers of material may be determined based on a representation of the object being fabricated (in this case a cuboid) and a depth map of the auxiliary object. In some embodiments, an object being fabricated is fabricated directly onto the auxiliary object without modification. In some embodiments, an object being fabricated may be modified based on the sensed three- dimensional structure of an auxiliary object)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ramos (WO2016022336A2, cited by applicant on the IDS dated 10/26/2018 as foreign patent document #1) in view of a second embodiment of Ramos, and further in view of Peng (Peng, W., Jiguo, S., Shiqing, Z., & Gang, W. (2016). Control of wire transfer behaviors in hot wire laser welding. The International Journal of Advanced Manufacturing Technology, 83(9-12), 2091-2100.).
Regarding Claim 6:
Ramos teaches:
determining the property diffusion model comprises determining a thermal diffusion model for at least a portion of the object during object generation; and (¶61 Computer 210 may obtain data relating to an additive fabrication including, but not limited to, one or more three- dimensional models representing one or more objects to be fabricated, temperature parameters (e.g., a temperature of a printhead, a build platform, how to cool an object being fabricated, etc.), motor operation parameters (e.g., steps/mm for a stepper motor, motion speed(s)/acceleration(s), etc.), or combinations thereof)
Ramos does not teach in particular, but Peng teaches:
determining the manufacturing boundary object shell comprises determining an isothermal surface encompassing the object. ( A heat conduction model of hot wire laser welding was established to calculate TP1 and TP2 for the used 308-L stainless wire. The welding parameters, which made up isothermal surfaces of TP1= 1398 °C and TP2=1454 °C, respectively, the solidus and liquidus of the used wire, were obtained by iteration calculation of wire temperature. The parameters window of the stable wire transfer was located between the two isothermal surfaces)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the isothermic surface modeling of Peng to the additive fabrication system of Ramos, in order to enable use of a manufacturing method with low heat input and high deposition rate (Peng, Abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ramos (WO2016022336A2, cited by applicant on the IDS dated 10/26/2018 as foreign patent document #1) in view of a second embodiment of Ramos, and further in view of Muela (US 20160332376 A1).
Regarding Claim 11:
Ramos does not teach in particular, but Muela teaches:
determine the object shell based on a predetermined property parameter gradient for at least one property associated with a print agent to be applied during object generation. (¶26 build material profile data 260 may provide parameter values used to configure the additive manufacturing system to produce the three-dimensional object; ¶27 the parameter value may relate to one or more of: ... a gradient profile to be applied to the radius of coalescence modifier agent … The one or more parameter values may also be used to configure the fusing and crystallization temperature of the additive manufacturing system.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the gradient parameter data of Muela to the additive fabrication system of Ramos, in order to set the operating configuration of an additive manufacturing system, which enables appropriate parameters to be automatically set via the control data, leading to successful object production (Muela, ¶28).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147